DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/22 has been entered.

Status of Claims
The amendment filed 10/11/22 is acknowledged. Claims 1-18 and 20-27 remain pending. Claims 1-10, 22-27 remain withdrawn. Claims 11 is amended.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0110449 A1 to Maeda et al. (hereinafter Maeda), in view of US 2006/0058683 A1 to Chance, in further view of US 2011/0201962 A1 to Grudic et al. (hereinafter Grudic), further in view of Berka et al. (USP 8,277,385 B2 – cited by Applicant), hereinafter Berka.
Regarding claim 11, Maeda discloses a system for non-invasively measuring oxygen saturation oscillations inside a cranium of a human subject using near-infrared light (Maeda Abstract, oxygen saturation sensor, near-infrared light; Maeda Paragraph 0003, it is desirable to measure the oxygen condition of the cranium and check the state of the brain cells constantly), the system comprising: 
A first sensor (Maeda Fig. 2C, elements 22B and 23B; Maeda Paragraph 0030, light receiving element 23B and light source 22B) adapted to be placed on the skin above the cranium of the human subject (Maeda Paragraph 0038, the two light sources and the light receiving elements of the sensor unit are mounted onto a surface of a cranium while being in contact therewith) including a first light source (Maeda Paragraph 0030, light source 22B) and a first light detector (Maeda Paragraph 0030, light receiving element 23B), the first light source configured to emit light which penetrates a superficial space outside the cranium and the first detector is spaced from the first light source by a first predetermined separation distance that causes the first detector to detect light which reflects from the superficial space outside the cranium and output superficial output signals (Maeda Paragraph 0031, the clearance between light source 22B and the light receiving element 23B is set to obtain information at a shallow [superficial] part of a cranium).
A second sensor (Maeda Fig. 2C, elements 22A and 23A; Maeda Paragraph 0030, light receiving element 23A and light source 22A) adapted to be placed on the skin above the cranium of the human subject proximate the first sensor (Maeda Paragraph 0038, the two light sources and the light receiving elements of the sensor unit are mounted onto a surface of a cranium while being in contact therewith), the second sensor including a second light source (Maeda Paragraph 0030, light source 22A) and a second light detector (Maeda Paragraph 0030, light receiving element 23A), the second light source configured to emit light which penetrates through the superficial space outside the cranium to inside the cranium and the second detector is placed proximate the first detector and spaced from the second light source by a second predetermined separation distance that causes the second detector to detect light which reflects from inside the cranium and output cranial output signals (Maeda Paragraph 0031, the clearance between the light source 22A and the light receiving element 23A is set to obtain information at a deep part of a cranium).
And a processing subsystem (Maeda Paragraph 0036, the main body 3 [processing subsystem] instructs the LED driving unit to emit light and receive light through the arithmetic processing unit 3E) coupled to the first sensor and the second sensor (Maeda Fig. 1, main body element 3 is connected to the sensor assemble element 2 including first and second sensors B and A), the processing subsystem configured to alternately enable the first light source and the second light source (Maeda Paragraph 0046, the irradiation [light source] and reception [detector] of light in each pair are alternately operated) and alternately enable the first detector to detect the light which reflects from the superficial space outside the cranium and alternately enable the second detector to detect the light which reflects from inside the cranium to generate the superficial output signals (Maeda Paragraph 0046, information at the shallow [superficial] part of the cranium is configured to be obtained by the sensor B)  the processing subsystem responsive to the superficial output signals and the cranial output signals (Maeda Paragraph 0041, the arithmetic processing unit 3E [part of main body 3] is capable of obtaining information of the cranium by subtracting the information of the sensor B [superficial output signals] from the information of the sensor A [cranial output signals]) and further configured to reduce contributions from the superficial space existing in the cranial output signals and generate corrected cranial output signals indicative of blood oscillations inside the cranium (Maeda Paragraph 0046, if the information at the shallow part is subtracted from the information at the deep part then the information only at the deep part is obtained).
and wherein the processing subsystem is configured to avoid filtering of frequency components of signals which contain a cardiac signal in order to preserve important wave shape and timing characteristics of the oscillation in the corrected cranial output signal (Maeda Paragraph 0054, the information of only the inside of the cranium is obtained by subtracting the information of the outside of the cranium when separations of distances between the emitter and reception pairs is chosen to be 20 mm and 40 mm [the important characteristics of the cardiac signal are not removed because this method results in obtaining the important cardiac information inside the cranium]).
Maeda does not directly disclose:
That the measured blood oscillations are blood volume oscillations.
Measuring intracranial pressure.
Chance teaches a method of optically evaluating a biological tissue in a brain (Chance Paragraph 0133, optical data can be collected over the brain lobes) using infrared light (Chance Paragraph 0123, one source and detector pair may be used for a wavelength in the range of infrared light). Chance further teaches that both blood oxygenation and blood volume levels can be quantified using near infrared light (Chance Paragraph 0009, optical spectroscopy has been used to quantitatively monitor image tissue blood oxygenation and volume using light in the NIR wavelength region).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the system of Maeda of using near-infrared measurements to characterize cranial cells with the method of Chance for determining blood volume changes using near-infrared measurements of cranial cells for the purpose of aiding in identifying a tissue abnormality such as bleeding or tumor (Chance Paragraph 0133, optical data can be collected over two symmetrical regions such as brain lobes and any differences correspond to a tissue abnormality such as bleeding or tumor; Chance Paragraph 0035, cancer detection using intrinsic signals depends upon the different localization of hemoglobin deoxygenation due to increased metabolic activity of the cancer and increased blood volume signal due to the increased blood vessel content of the tumor).
The Maeda/Chance combination does not directly disclose:
Measuring intracranial pressure
Grudic teaches a method of noninvasive measurement of intracranial pressure (Grudic Abstract). Grudic further teaches measuring intracranial pressure using a near-infrared sensor (Grudic Paragraph 0016, variety of sensors may be employed to obtain the input data. Examples include, but are not limited to, an electrocardiograph sensor, an impedance cardiograph sensor, a pulse oximeter, a near infrared sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Maeda/Chance combination with the method of Grudic of measuring intracranial pressure using near-infrared sensors because the most widely used current method for intracranial pressure monitoring is highly invasive and therefore disadvantageous compared to non-invasive methods (Grudic Paragraph 0010, The most widely used, current method for intracranial pressure monitoring is an invasive procedure that involves cutting the scalp and drilling a hole through the patient's cranium, so that a pressure transducer can be inserted in or on top of the brain; Grudic Paragraph 0012, new techniques for non-invasive assessment, monitoring, and treatment of TBI, and elevated ICP generally, are urgently needed).
The Madea/Chance/Grudic combination does not directly disclose:
that the output signals are indicative of blood volume oscillations and the signals are used to measure said oscillations and further measure ICP based on the oscillations. (Examiner notes that this limitations is purely intended use and lacks patentable weight as it relates to how the data obtained by the system is used. As long as the combination of  Madea/Chance/Grudic teaches collecting data indicative of blood volume oscillations, the claims are satisfied. However, in the spirit of compact prosecution, Examiner notes the new reference cited below.)
 Berka teaches the use of NIR spectroscopy to measure blood volume oscillations and in turn determine ICP (abstract; title; col 10 line 58 – col 11 line 10; col 11 lines 39-45). It would have been obvious to one of ordinary skill in the art before the effective filing date to have used to data collected by the Madea/Chance/Grudic combination to measure ICP based on the oscillations as it is a well known in the art to use NIR data indicative of blood volume oscillations to estimate ICP. 
Regarding claim 12, the Maeda/Chance/Grudic/Berka combination teaches the system of claim 11 as above, in which the first sensor and the second sensor are adapted to be placed with the first light source located between the second light source and the first and second detectors (Maeda Fig. 2C, first light source 22B is located between the second light source 22A and the first detector 23B and second detector 23A respectively).
Regarding claim 13, the Maeda/Chance/Grudic/Berka combination teaches the system of claim 11 as above, in which one of the first detector or the second detector is configured to independently detect light which reflects from the superficial space outside the cranium (Maeda Paragraph 0054, information obtained by the sensor having the clearance of 40 mm includes information of the outside and inside of the cranium) and output superficial output signals and detect light which reflects from inside the cranium (Maeda Paragraph 0054, information obtained by the sensor having the clearance of 40 mm includes information of the outside and inside of the cranium).
The examiner acknowledges that the embodiment shown in Fig. 2A of Maeda represents an alternative embodiment of the device than what is taught in the rejection of claim 11 as above. However, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to use the alternative embodiment of the device provided in Maeda in the Maeda/Chance/Grudic combination because Maeda acknowledges that the embodiment of the device provided in Fig. 2A is known in the art as a conventional implementation of the device (Maeda Paragraph 0042, the configuration in which the centers are different as shown in the related art is shown in Fig. 2A).


    PNG
    media_image1.png
    190
    514
    media_image1.png
    Greyscale

Annotated Figure 1 (Corresponding to Maeda Fig. 2A)

    PNG
    media_image2.png
    222
    426
    media_image2.png
    Greyscale

Annotated Figure 2 (Corresponding to Maeda Fig. 2C)
Regarding claim 15, the Maeda/Chance/Grudic/Berka combination teaches the system of claim 11 as above in which the first sensor and the second sensor are adapted to be placed on a forehead of the cranium (Maeda Paragraph 0067, the phantom used for calibration is made to have optical characteristics approximately identical to those of an area from forehead to a cranium and cortex of an adult; Maeda Paragraph 0090, attaching the sensor onto the forehead).

Claims 14, 16-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0110449 A1 to Maeda et al. (hereinafter Maeda), in view of US 2006/0058683 A1 to Chance, in further view of US 2011/0201962 A1 to Grudic et al. (hereinafter Grudic), further in view of Berka et al. (US 8,277,385 B2 – cited by Applicant), hereinafter Berka as applied to claim 11 above, and further in view of US 2016/0192849 A1 to Galea.
Regarding claim 14, the Maeda/Chance/Grudic/Berka combination does not directly teach the system further including a third sensor adapted to be placed on the human subject configured to provide reference signals to be used as a time reference for calculating a pulse transit time for a blood pressure pulse to travel from one location on the human subject to another location on the human subject and/or or a differential pulse transit time defined as a time difference between arrival of a blood pressure pulse at one location on human subject to another location on human subject.
Galea teaches a system for monitoring intracranial pressure (Galea Abstract and Title, pressure monitoring system). Galea further teaches the system including first, second, and third sensors (Galea Abstract, first, second, and third sensors; Fig. 2 elements 22, 24, and 26). Galea further teaches calculating a pulse transit time from one location on the human subject to another using the third reference sensor (Galea Paragraph 0013, the processing system may be configured to determine intracranial pressure by determining a time lag between a peak of a signal from the first output signals to a peak of a signal from second output signals, and a time lag between a peak of signal from the second output signals to a peak of a signal from the third output signals, and calculating the intracranial pressure based on the time lag).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the Maeda/Chance/Grudic/Berka combination with the system of Galea including using a third sensor as a time reference for calculating a transit time lag between the sensor signals for the purpose of including a measurement of the time lag in order to determine the arterial stiffness which is a factor in ICP measurements (Galea Paragraph 0066, the time delay between the sensors depends on the stiffness of the blood vessels of the human subject; Galea Paragraph 0052, increasing pressure surrounding the vessels effectively stiffens the vasculature therefore increasing the speed the wave will traverse the cranial vault, therefore it is preferable to compare the different between the reference time of the third sensor and the other two).

Regarding claim 16, the Maeda/Chance/Grudic/Berka/Galea combination teaches system of claim 14 as above in which the third sensor is adapted to be placed on one of: an ear, a temple, a finger (Galea Paragraph 0044, third sensor may be placed on a finger), a hand (Galea Paragraph 0044, third sensor may be placed on the front or back of the hand), a forearm (Galea Paragraph 0044, third sensor may be placed on the front and back of the forearm), a wrist, a chest (Galea Paragraph 0044, third sensor may be placed on the front and back of the torso), a back (Galea Paragraph 0044, third sensor may be placed on the front and back of the torso), a leg, a toe, or foot of the human subject
Regarding claim 17, the Maeda/Chance/Grudic/Berka/Galea combination teaches the system of claim 14 as above in which the third sensor is adapted to be placed on the human subject approximately the same distance from a heart of the human subject as the first sensor and/or the second sensor (Galea Paragraph 0049, the third sensor may be placed around the upper arm [the examiner notes that the upper arm is approximately the same distance from a heart of the human subject as the forehead of a subject]).
Regarding claim 21, the Maeda/Chance/Grudic/Berka combination teaches the system as in claim 11 above.
The Maeda/Chance/Grudic/Berka combination does not directly teach the system in which the processing system is configured to calculate a time delay between the corrected cranial output signals and the superficial output signals and determine intracranial pressure of the human subject from time delay.
Galea teaches a system for monitoring intracranial pressure (Galea Abstract and Title, pressure monitoring system). Galea further teaches the system including first and second sensors (Galea Abstract, first and second sensors; Fig. 2 elements 22 and 24). Galea further teaches calculating a time delay between a cranial output signal and the superficial output signals and determine intracranial pressure of the human subject from time delay (Galea Paragraph 0013, the processing system may be configured to determine intracranial pressure by determining a time lag between a peak of a signal from the first output signals and a peak of signal from the second output signals and calculating the intracranial pressure based on the time lag).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the Maeda/Chance/Grudic/Berka combination with the system of Galea including calculating a time lag between the sensor signals for the purpose of including a measurement of the time lag in order to determining the arterial stiffness which is a factor in ICP measurements (Galea Paragraph 0066, the time delay between the sensors depends on the stiffness of the blood vessels of the human subject).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0110449 A1 to Maeda et al. (hereinafter Maeda), in view of US 2006/0058683 A1 to Chance, in further view of US 2011/0201962 A1 to Grudic et al. (hereinafter Grudic), further in view of Berka et al. (US 8,277,385 B2  – cited by Applicant), hereinafter Berka, in further view of US 2016/0192849 A1 to Galea as applied to claim 14 above, and further in view of US 2003/0171693 A1 to Yost et al. (hereinafter Yost).
Regarding claim 18, the Maeda/Chance/Grudic//Berka/Galea combination teaches the system of claim 14 as above.
The Maeda/Chance/Grudic/Berka/Galea combination does not directly disclose the system in which the processing system is configured to calculate a phase shift of the corrected cranial output signals compared to the reference signals and determine intracranial pressure of the human subject from the phase shift of the corrected cranial output signals compared to the reference signals.
Yost teaches a method for measuring intracranial pressure (Yost Abstract, method and apparatus for measuring intracranial pressure) including an head mounted intracranial measurement device (Yost Paragraph 0021, ICP measurement device 12; Yost Fig. 1, transducer 20 outputs signal to ICP measurement device 12; Yost Paragraph 0020, ICP measurement device 12 generates information signal 24 that comprises components that are related to intracranial pressure, in particular signal 24 includes pulsatile components). Yost further teaches the method including using a sensor placed on the human subject (Yost Fig. 1, Interface device element 28 generates signal element 30 which is input into blood pressure measurement device element 16 generates reference signal element 32; Yost Paragraph 0021, interface device 28 can be configured as a sphygmomanometer or any other suitable device that can be attached to a patient’s body; Yost Paragraph 0022, point of blood pressure measurement e.g. patient’s arm) to provide reference signals (Yost Paragraph 0021, interface device 28 outputs signals for input into blood pressure measurement device 16 which are then output as signal 32. Signal 32 functions as a reference signal).
Yost further teaches calculating a phase shift of the corrected cranial output signals compared to the reference signals (Yost Paragraph 0022, processor processes reference signal and information signal using phase-adjustment circuitry to compensate for any difference in blood pressure phase between the reference point of measurement and the blood pressure within the patient’s brain) and determining intracranial pressure of the human subject from the phase shift of the corrected cranial output signals compared to the reference signals (Yost Paragraph 0022, processor outputs the signal 34 which represents the components of information signal that are in phase with the reference signal; Yost Paragraph 0024, information signal 24 and signal 34 are inputted into a filter circuit and then scaled signal 36 is output which represents the average components that are only related to intracranial pressure [the phase of the reference signal 32 relative to the ICP signal 24 is used to generate signal 34 which is then used to determine signal 36 which represents the intracranial pressure of the human subject]).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Maeda/Chance/Grudic/Berka/Galea combination with the method of Yost for using the phase of a reference signal relative to a measured intracranial pressure signal in order to produce a more accurate intracranial pressure measurement which is devoid of the pulsatile components which are not related to intracranial pressure (Yost Abstract, removing the pulsatile components of the reference signal so as to provide a data signal having components wherein substantially all of the components are related to intracranial pressure; Yost Paragraph 0009, utilizing an information and reference signal to produce an accurate measurement of changes in ICP).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0110449 A1 to Maeda et al. (hereinafter Maeda), in view of US 2006/0058683 A1 to Chance, in further view of US 2011/0201962 A1 to Grudic et al. (hereinafter Grudic) further in view of Berka et al. (US 8,277,385 B2  – cited by Applicant), hereinafter Berka as applied to claim 11 above, and further in view of US 2003/0171693 A1 to Yost et al. (hereinafter Yost).
Regarding claim 20, the Maeda/Chance/Grudic/Berka combination teaches the system of claim 11 as above.
The Maeda/Chance/Grudic/Berka combination does not directly disclose the system in which the processing system is configured to calculate a phase shift of the corrected cranial output signals compared to the reference signals and determine intracranial pressure of the human subject from the phase shift of the corrected cranial output signals compared to the reference signals.
Yost teaches a method for measuring intracranial pressure (Yost Abstract, method and apparatus for measuring intracranial pressure) including an head mounted intracranial measurement device (Yost Paragraph 0021, ICP measurement device 12; Yost Fig. 1, transducer 20 outputs signal to ICP measurement device 12; Yost Paragraph 0020, ICP measurement device 12 generates information signal 24 that comprises components that are related to intracranial pressure, in particular signal 24 includes pulsatile components). Yost further teaches the method including using a reference sensor (Yost Fig. 1, Interface device element 28 generates signal element 30 which is input into blood pressure measurement device element 16 generates reference signal element 32; Yost Paragraph 0021, interface device 28 can be configured as any suitable device that can be attached to a patient’s body) to provide reference signals (Yost Paragraph 0021, interface device 28 outputs signals for input into blood pressure measurement device 16 which are then output as signal 32. Signal 32 functions as a reference signal).
Yost further teaches calculating a phase shift of the corrected cranial output signals compared to the reference signals (Yost Paragraph 0022, processor processes reference signal and information signal using phase-adjustment circuitry to compensate for any difference in blood pressure phase between the reference point of measurement and the blood pressure within the patient’s brain) and determining intracranial pressure of the human subject from the phase shift of the corrected cranial output signals compared to the reference signals (Yost Paragraph 0022, processor outputs the signal 34 which represents the components of information signal that are in phase with the reference signal; Yost Paragraph 0024, information signal 24 and signal 34 are inputted into a filter circuit and then scaled signal 36 is output which represents the average components that are only related to intracranial pressure [the phase of the reference signal 32 relative to the ICP signal 24 is used to generate signal 34 which is then used to determine signal 36 which represents the intracranial pressure of the human subject]).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Maeda/Chance/Grudic/Berka combination with the method of Yost for using the phase of a reference signal relative to a measured intracranial pressure signal in order to produce a more accurate intracranial pressure measurement which is devoid of the pulsatile components which are not related to intracranial pressure (Yost Abstract, removing the pulsatile components of the reference signal so as to provide a data signal having components wherein substantially all of the components are related to intracranial pressure; Yost Paragraph 0009, utilizing an information and reference signal to produce an accurate measurement of changes in ICP).

Response to Amendment
Regarding 112B rejections, Examiner notes that the previous rejections are withdrawn. 
Regarding 103 Rejections, Applicant argues that Chance teaches away from Madea and the claimed invention as Chance relates to remote detection. Examiner disagrees. Chance is not referenced to teach a specific sensor. Chance is merely referenced to to teach that blood volume oscillations can be quantified by NIR. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that the amended limitation of “… to measure blood volume oscillations inside the cranium and measure ICP using the measured blood volume oscillations” overcomes the cited references. Examiner respectfully disagrees. Examiner notes that the new limitation merely amounts to intended use of the collected data, and does not affect the system in any way. As such the claim is satisfied by the cited references. However, a new reference is also cited to show estimating ICP from blood volume oscillations.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Levinson et al. US 2017/0319099 A1 – paragraph 0157 and 0161: well known in the art the changes in blood volume (i.e. oscillations) affects ICP

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791